DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 7/5/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/22 has been entered.
Claims 1, 6, and 17 have been amended.
Claims 1, 3-4, 7-9, 11-18, 20, 23-24 are pending.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 3-4, 7-9, 11-13, 17-18, 20, 23-24 are under examination.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 17-18, 20, and 23-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the small molecule inhibitor" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23-24 are indefinite in the recitation that the method further comprises “administering an agent” or “administering a second therapeutic”.  It is not clear what the agent or therapeutic is administered to.  For example, is it administered to the cultured T cells, or to the recipient subject?  Amendment to recite that the agent or therapeutic is administered to the recipient subject, for example, would be remedial.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 17-18, 20, and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method of treating cancer, the method consisting essentially of a) contacting a T cell ex vivo with a pharmaceutically effective amount of Verteporfin or YAP/TAZ inhibitor;  b) culturing the T cells for a time, and under conditions sufficient to induce activation or differentiation, wherein the small molecule inhibitor is Verteporfin or YAP/TAZ inhibitor; and c) administering to a recipient subject in need thereof a therapeutically effective amount of an activated or differentiated T cell of b), 
does not reasonably provide enablement for:
A method of preventing cancer, the method consisting essentially of a) contacting a T cell ex vivo with a pharmaceutically effective amount of Verteporfin or YAP/TAZ inhibitor;  b) culturing the T cells for a time, and under conditions sufficient to induce activation or differentiation, wherein the small molecule inhibitor is Verteporfin or YAP/TAZ inhibitor; and c) administering to a recipient subject in need thereof a therapeutically effective amount of an activated or differentiated T cell of b), 
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, in re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03)” The MPEP further states that physiological activity can be considered inherently unpredictable.  
The claims encompass treating or preventing cancer caused by or associated with T cell dysfunction.  However, preventing or curing cancer is extremely unpredictable due the heterogeneous nature of the disease, the difficulty in identifying at risk individuals, and the numerous challenges in effective treatment (see for example, Carey, 2010). Thus, it would be highly unpredictable as to whether a therapy could be used to prevent cancer, as is encompassed by the instant claims.
Given the unpredictability of the art and the breadth of the claims, the instant specification must provide a sufficient an enabling disclosure commensurate in scope with the instant claims. The specification discloses reduced tumor grow in mice having a conditional knockout of Yap in T cells, and that said T cells have increased activity.  However, no guidance or examples are provided for preventing cancer.  Thus, based on the unpredictability of the art, the breadth of the claims, and the lack of guidance provided by the instant specification, it would require undue experimentation to practice the full scope of the claimed method.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 7-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over of Meng et al., 2016 (of record), in view of Zhang et al., 2017 and US 2018/0021306 (of record).
Meng et al. teach a method of activating CD4 T cells comprising contacting the T cells in vitro with an shRNA inhibitor of Yap to knock down YAP expression (a small molecule inhibitor of Yap), and further culturing and stimulating the T cells (i.e. culturing under conditions sufficient to induce activation or differentiation).  Meng teach that YAP inhibition results in greater proliferation and IL-2 production by the T cells, and that Yap is a negative regulator of T cell proliferation.  Additionally, the increasing a parameter from claim 9 would be a latent property of Meng, since these are inherent properties of Yap inhibition in T cells. Additionally, increasing activation of T cells and cytokine production by T cells by removing a negative regulatory would also be expected to enhance T cell infiltration capacity. 
The reference differs from the claimed invention in that it does not explicitly teach
verteporfin or an ex-vivo biological source of the CD4 T cells.
The ‘306 publication teaches that CD4 T cells can be obtained and cultured directly from a subject, such as from a lymphoid organ of a mouse, i.e. “ex-vivo” (see page 20, in particular).  The ‘306 publication also teaches that the inhibition of Yap increases T cell activation, and teaches shRNA or  verteporfin can be used as Yap inhibitors (see pages 1-2 and the claims in particular). 
Zhang also teaches that siRNA or verteporfin can be used in vitro as YAP inhibitors to decrease YAP expression and activity.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use Verteporfin as the agent that inhibits Yap, as taught by the ‘306 publication and Zhang,  in the method of Meng.   Doing so would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  Additionally, using verteporfin instead of shRNA as the Yap inhibitor would also involve simple substitution of one known element for another to obtain predictable results. Additionally, as Meng teaches that Yap should be knocked down, it would be obvious to use an amount of the inhibitor to decrease YAP expression or activity at least 50%.  Regarding the limitation of obtaining T cells from a “biological source” and performing the method “ex-vivo” it is noted that the ‘306 publication teaches that CD4 T cells can be obtained and cultured directly from a subject, such as from a lymphoid organ of a mouse.  It would be obvious and routine to obtain the CD4 T cells of Meng, directly from lymphoid organs for use in cell culture, i.e. a biological source, and “ex-vivo” culture. 
Applicant’s argument filed 6/8/22 have been fully considered, but they are not persuasive.
Applicant argues that Meng fails to teach “ex-vivo” contact of T cells.  
As noted above, the art recognized that sources of T cells for culturing can be from directly from a subjects lymphoid organs, as taught by the ‘306 publication. Thus, it would be routine to obtain the CD4 T cells used in Meng, from the lymphoid organ of a mouse, for example, and to culture the cells directly after isolation, i.e. “ex-vivo” culture. 
Applicant further argues that the ‘306 publication fails to teach contacting a T cell with only verteporfin, but rather teaches administering to a subject a Yap signaling modulator. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Meng teaches contacting T cells in vitro with a Yap inhibitor, and it would be obvious to use T cells isolated directly from a subject, i.e. “ex-vivo” culture, for the reasons set forth above.  Furthermore, it would be obvious to use verteporfin as the inhibitor as taught by Zheng and the ‘306 publication for the same reasons sent froth above.
Applicant further argues that the cited references do not teach contacting with “only” verteporfin, the present claims are directed to a method “consisting essentially of” the recited steps.  
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  Applicant does not point out any material or step from the references cite above that differs from the claimed method, and that would materially affect the basic and novel characteristic(s)" of the claimed invention.  Furthermore, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See MPEP 2111.03.
The cited references make obvious contacting T cells with an inhibitor of Yap, such as verteporfin, i.e. contacting with only verteporfin in step a) and culturing said cells under restimualting conditions, which is within the scope of step b) of the claimed method, thus meeting the limitations of the present claims.
Applicant further argues that the ‘306 publication does not teach or suggest administering a T cell. 
The present claims do not require a step of administering a T cell.

Claim 1, 3-4, 7-9, 11-13, 17-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peterson et al., Jan. 2018, in view of Meng et al., 2016, US 2018/0021306 (all of record) and Zhang et al., 2017.
Petersen teach ex vivo expanded autologous T cells are useful for administration to a patient to increase immune responses and treat cancer (see pages 2-4, in particular).  Peterson teach doing so can be used to treat patients with cancers, such as B-cell leukemia.  Peterson teach the advantages of adding inhibitory agents that function to increase T cell expansion during the ex-vivo culture period.  See for example, “visual abstract” which depict the concept of restimulating T cells contacted with pharmacologic agents that function to enhance IL-2 and proliferation of the T cells (i.e. contacting T cells with an agent and culturing T cells for a at time and under conditions sufficient to induce activation or differentiation, see also materials and methods). Peterson et al. also teach that the ex-vivo expanded T cells can further be engineered to express a CAR to enhance activity of antigen specific T cells (see page 3 and materials and methods). Peterson teach T cells from a biological source such as blood (see 6, in particular). 
The reference differs from the claimed invention in that it does not explicitly teach culture with a Yap inhibitor, such as verteporfin.
The teachings of Meng, the ‘306 publication, and Zhang are described above.  In particular, Meng et al. teach that Yap is a negative regulator of T cell proliferation, and that culturing T cells with a YAP inhibitor results in greater proliferation and IL-2 production by the T cells.  Meng teach a small molecule Yap inhibitor (an shRNA). The ‘306 publication also teaches that the inhibition of Yap increases T cell activation, and teaches shRNA or  verteporfin can be used as Yap inhibitors (see pages 1-2 and the claims in particular). 
 Zhang teaches that siRNA or verteporfin can be used in vitro as YAP inhibitors to decrease YAP expression and activity.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use a Yap inhibitor, such as verteporfin, as suggested by Meng, Zhang, and the ‘306 publication, as the pharmacological agent for increasing T cells expansion in the method of Petersen. One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, because Peterson teach the advantages of adding inhibitory agents that function to increase T cell expansion during the culture period when producing T cells for adoptive transfer in cancer patients, or for providing CAR engineered T cells, and Meng and the ‘306 publication teach that Yap inhibitors act to increase T cell proliferation and activity ex-vivo and to induce T cells with anti-tumor effectiveness. Furthermore, selecting from known Yap inhibitors, would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  Additionally, using verteporfin instead of shRNA as the Yap inhibitor would also involve simple substitution of one known element for another to obtain predictable results.
Applicant’s argument filed 6/8/22 have been fully considered, but they are not persuasive.
Applicant argues that Peterson does not cure the deficiencies noted above.
The claims stand rejected for the reasons set forth above.

Claims 1, 3-4, 7-9, 11-13, 17-18, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0021306, in view of Meng et al., 2016, US20180010114 and WO 2016/168595.
The ‘306 publication teaches that the inhibition of Yap increases T cell activation, TH1 and TH17 differentiation, and anti-tumor immunity and decreases Treg activity (i.e. increasing the capacity to infiltrate a tumor, see page 8, and 14, in particular).  The ‘306 publication teaches the YAP inhibitor can be verteporfin (see pages 1-2 and the claims in particular). The ‘306 publication teaches that Yap ablated T cells, when cultured in vitro under activating conditions, express higher levels of cytokines, i.e. exhibit increased activation, see page 21, in particular.  The ‘306 publication teaches a method of treating cancer comprising administering to a subject a YAP inhibitor verteporfin (see pages 1-2 and the claims in particular). The ‘306 publication teaches treating carcinoma (see pages 14-15, in particular). The ‘306 publication teaches further administration of a second therapeutic agent to treat cancer (see pages 1-2, in particular).  
The ‘306 publication does not explicitly teach contacting T cells ex-vivo or genetic modification with a CAR.
The ‘114 publication teaches administration of agents that increase T cell effector function and decrease Treg inhibition for treating cancer (see page 29, in particular).  The ‘114 teaches that said agents can treat cancer, and cancer treatment can be performed by administration to a subject directly, or in an alternative embodiment, incubating ex vivo derived T cells with agent, and administration of the T cells to the subject to increase the anti-tumor immune response and treat cancer (see page 4 and 34, in particular). The ‘114 publication teaches that doing so increases T cell activation and downregulate Tregs ex vivo during culture (See page 4 and 34, in particular). The ‘114 publication teaches using autologous T cells (see page 34, in particular). The ‘114 publication teaches that the ex-vivo derived T cells can be modified to express a CAR (see page 4, in particular).  Likewise, WO 2016/168595 teaches that ex-vivo expansion of T cells for therapy of cancer, and teaches that said T cells can be modified to express a CAR. WO 2016/168595 teaches the use of naïve T cells (see page 2, in particular). WO 2016/168595 teaches that T cells which will be genetically engineered to express a CAR can first be cultured ex-vivo, and can be treated by ex-vivo contact with agents that increase immune effectors cells and/or decrease Treg cells (see pages 102-103, 107, 167-170, in particular). 
Meng et al. teach that Yap is a negative regulator of T cell proliferation, and that culturing T cells with a YAP inhibitor results in greater proliferation and IL-2 production by the T cells.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the agent that inhibits Yap, as taught by the ‘306 publication,  ex vivo to contact T cells as taught by Meng, the ‘114 publication and WO 2016/168595.  The ordinary artisan would be motivated to do so since the ‘306 publication and Meng teaches that contacting T cells with said Yap inhibitor increases T cell activation, proliferation, TH1 and TH17 differentiation, and decreases Treg activity in vivo, and the ‘114 publication teaches agents that increase T cell effector function and decrease Treg inhibition in vivo for treating cancer can also be used ex vivo for contact T cells which can be subsequently administered to the subject to increase the anti-tumor immune response and treat cancer.  Furthermore, it would be obvious to modify the T cells with a CAR as taught by the ’114 publication and WO 2016/168595 to provide T cells targeted for the cancer and increase effectiveness of the T cells for anti-cancer therapy. Furthermore, increasing T cell homing, or TEAD, would be a latent properties of the Yap inhibitor treatment and it would be obvious to use an amount of the inhibitor to decrease YAP at least 50%.
Applicant’s argument filed 6/8/22 have been fully considered, but they are not persuasive.
Applicant argues that the references do not suggest a method “consisting essentially” of ex-vivo contacting T cells with Verteporfin, as required by the amended claims.
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  However, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See MPEP 2111.03.
Nevertheless, the cited references do make obvious a method consisting essentially of contacting T cells ex-vivo with an inhibitor of Yap, such as Verteporfin, culturing said cells under conditions of activation or differentiation, and administering the cells to a subject to treat cancer for the reasons set forth above.  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0021306, Meng et al., 2016, US20180010114 and WO 2016/168595, as applied to claims 1, 3-4, 7-9, 11-13, 17-18, 20, and 24 above, and in view of WO 2017/058716 (of record).
The teachings of references are described above.  
They do not teach administering an inhibitor of TAZ.
WO 2017/058716 teaches a tricyclic compound of formula (C) that inhibits YAP and TAZ for use in treatment of cancer (see page 1, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further administer the compound of WO 2017/058716, as a second therapeutic in the cancer treatment method made obvious by the ‘306 publication, Meng, the ‘114 publication, and WO 2016/168595. The ordinary artisan would be motivated to do so to increase Yap inhibition, and enhance therapeutic treatment of cancer. 
Applicant’s argument filed 6/8/22 have been fully considered, but they are not persuasive.
Applicant argues that the claims are not obvious for the same reasons set forth above.
The claims stand rejected for the reasons set forth above. 

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, Jan 2018,  of Meng et al., 2016, US 2018/0021306 and Zhang et al., 2017, as applied to claims 1, 3-4, 7-9, 11-13, 17-18, and 20 above, and further in view of WO 2017/058716 (of record).
The teachings of references are described above.  
They do not teach administering an inhibitor of TAZ.
WO 2017/058716 teaches a tricyclic compound of formula (C) that inhibits YAP and TAZ for use in treatment of cancer (see page 1, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further administer the compound of WO 2017/058716, as a second therapeutic in the cancer treatment method made obvious by the Peterson, Meng, Zhang, and the ‘306 publication. The ordinary artisan would be motivated to do so to increase Yap inhibition, and enhance therapeutic treatment of cancer. 
 Applicant’s argument filed 6/8/22 have been fully considered, but they are not persuasive.
Applicant argues that the claims are not obvious for the same reasons set forth above.
The claims stand rejected for the reasons set forth above. 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644